DETAILED ACTION
	This Office action is in response to the amendment to the claims filed January 12, 2020, and the amendment to the claims filed December 24, 2020.  Subsequent to the January 12, 2020 amendment, claims 1-36 are pending, claims 1, 3, 10, and 14 are amended, and claims 15-36 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant claims are generally directed towards a graphical user interface for a touch-sensitive device, wherein touch contact intensity is measured by the device and represented on the display.  The intensity criteria is compared to a threshold value.  Prior to meeting the respective contact intensity value, the display graphically represents “progress toward meeting the respective contact intensity criteria that is used to determine whether or not a function associated with [a] respective control will be performed.  Upon meeting the respective contact intensity criteria, the function associated with the respective control is performed.  The previously cited prior art fails to disclose such limitations.  A further search failed to yield any relevant results.
With regard to the patentability of the claims and the prior art, this application includes a priority chain dating as far back as May 9, 2012 (US Provisional 61/688,227).  US Provisional 61/688,227 provides support for the claimed invention (see, for example, page 136 of the 61/688,227 specification).  As a result, the instant application has been afforded the May 9, 2012 priority date.  Prior art identified in light of this priority date fails to disclose the recited limitations.  For example, Rimas-Ribikauskas (US Publication 2010/0060605 A1) discusses a 
Taking into account these differences between the cited prior art, combined with the clarifying amendments of December 24, 2020, in which Applicant explicitly defined that “contact intensity criteria…is used to determine whether or not a function associated with the respective control will be performed, wherein the respective control is a user interface element, activation of which initiates performance of the function associated with the respective control”, it cannot fairly be said that the prior combination of Rimas-Ribikauskas and Mori properly discloses the invention as claimed.  The prior art cited on the “Notice of References Cited” included with the Non-Final Office action fail to cure these deficiencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055.  The examiner can normally be reached on Monday-Friday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145